Citation Nr: 1519043	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating by the Muskogee, Oklahoma, Regional Offices (RO) of the Department of Veterans Affairs (VA), that granted service connection for a low back disability and rated the low back disability at 10 percent.  Jurisdiction has been transferred to the RO in Chicago, Illinois.

The issue of entitlement to service connection for a cervical spine disability to include as due to a service connected low back disability has been raised by the record in a statement submitted to the RO on November 22, 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Initially, the Board notes that a May 2014 Board remand directed the RO to schedule the Veteran for a videoconference hearing as the Judge who conducted a pervious hearing in April 2011 was no longer employed by the Board.  Thereafter, the RO scheduled the Veteran for a videoconference hearing on July 22, 2014.  On June 27, 2014, the Veteran filed a request to reschedule his hearing due to unavailability.  The RO granted the Veteran's request and rescheduled the hearing for November 13, 2014.  On October 14, 2014, the Veteran submitted a request to reschedule his hearing due to unavailability as his current assignment as a pilot for an EMS organization would make the November 13, 2014 hearing date unfeasible.  

The Board finds that good cause has been shown to reschedule the videoconference hearing before the Board due to the unavailability of the Veteran.  38 C.F.R. § 20.702(c)(2) (2014).  Therefore, additional action is required to provide the Veteran a videoconference hearing before the Board.

In addition, the Board finds that remand is warranted for further development.  Specifically, the most recent VA examination concerning the Veteran's disability occurred in February 2008, over seven years ago.  Therefore, the examination is stale for adjudication purposes.  To properly adjudicate the Veteran's claim a current examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge and notify the Veteran and representative of the date, time, and place of the hearing.

2.  Schedule the Veteran for a VA spine examination, by an examiner with the proper expertise, to determine the severity of the Veteran's low back disability.  The examiner must review the claims file and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail. 

(a) The examiner should conduct range of motion testing of the back, expressed in degrees. 

(b) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with use of the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the back due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(d) The examiner should indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(e) The examiner should state whether or not the Veteran has had any incapacitating episodes due to the low back disability and their duration.  An incapacitating episode is a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

(f) Any neurological manifestations of the Veteran's service-connected lumbar spine disability should be described in detail.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

